Citation Nr: 1040692	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran reported active duty service from January 2003 to 
June 2003, from January 2004 to December 2004, and from August 
2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2007, a statement of the 
case was issued in August 2008, and a substantive appeal was 
received in September 2008.

In September 2008, VA received the Veteran's request for a Travel 
Board hearing; however, he failed to report for his scheduled 
September 2010 hearing.  Thus, his Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
tinnitus, bilateral hearing loss, bilateral foot disability, and 
low back disability.  Specifically, the Veteran contends that his 
claimed disabilities are a direct result of combat action in 
Afghanistan.  The Veteran stated on his September 2007 notice of 
disagreement that he received the Combat Action Badge (CAB), and 
that the provisions of 38 U.S.C.A. § 1154(b) are applicable.

Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory lay 
or other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See also 38 C.F.R. 
§ 3.304(d).

Central to this case is the question of whether the Veteran 
engaged in combat with the enemy in active service.  The 
Veteran's DD Form 214 shows service in Afghanistan from February 
2004 though November 2004; however, it does not verify combat 
service.  Therefore, the Board finds that the Veteran's claimed 
combat service is not shown by the current evidence of record.  
The Board believes that further evidentiary development is 
warranted in order to more fully address the Veteran's 
contentions.  In this regard, the Board believes it appropriate 
to request all of the Veteran's service personnel records so that 
a factual determination can be made as to whether the Veteran 
engaged in combat, and whether 38 U.S.C.A. § 1154(b) is 
applicable.

Also, the Board notes that the Veteran has not been afforded VA 
medical examinations to assess the nature and etiology of his 
claimed tinnitus, bilateral hearing loss, bilateral foot 
disability, and low back disability.  In this regard, VA has a 
duty to assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Veteran contends that he has experienced symptoms related to 
his claimed tinnitus, bilateral hearing loss, bilateral foot 
disability, and low back disability during and since his active 
duty service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (providing that ringing in the ears is capable of lay 
observation); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(providing that lay testimony is competent to establish the 
presence of observable symptomatology, such as varicose veins, 
and may provide sufficient support for a claim of service 
connection).  The Board notes that the Veteran reported on his 
November 2004 Post-Deployment Health Assessment that he either 
currently experienced headaches and back pain and/or that these 
symptoms developed during his deployment.  The Veteran also 
reported that while deployed he was exposed to loud noises often; 
however, the Board notes that the Veteran denied experiencing 
ringing in the ears at that time.

The Board believes that VA examinations and medical opinions, 
which are clearly based on full consideration of the Veteran's 
documented medical history and assertions and which are supported 
by a clearly stated rationale, would be beneficial in order to 
ensure a current and complete record for appellate review.  Given 
the specific circumstances, the Board believes that further 
development of the case is appropriate to assist the Veteran.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, 
the Board notes that the Veteran's representative specifically 
requested in the October 2010 Informal Hearing Presentation that 
the case be remanded in order to obtain VA medical examinations.

In addition, the Board notes that although the Veteran's service 
treatment records have already been requested by the RO, all 
service treatment records may not be associated with the claims 
file.  In this regard, the Board notes that the record shows that 
the Veteran served on active duty from August 2008 through August 
2009.  However, the claims file does not contain records 
pertaining to this period of service.  In order to more fully 
address the Veteran's contentions, the Board believes it 
appropriate to again request all of his service treatment 
records.  As such, the AMC/RO should request and obtain any 
missing service treatment records.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Lastly, the Board notes that the claims file does not contain the 
Veteran's new/updated DD Form 214 (or equivalent documentation 
corresponding to his discharge from active duty) pertaining to 
his claimed active duty service from August 2008 through August 
2009.  In light of the need to return the case for additional 
development, the AMC/RO should obtain the Veteran's new/updated 
DD Form 214 or equivalent documentation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to obtain the Veteran's DD Form 214 (or 
equivalent documentation corresponding to his 
discharge from active duty) pertaining to his 
claimed active duty service from August 2008 
through August 2009.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records that are not currently 
incorporated into the claims file.  The Board 
is interested in service personnel records 
from both the Veteran's active duty service 
and reserve service.  If additional records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

3.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not currently 
incorporated into the claims file.  The Board 
is interested in service treatment records 
from both the Veteran's active duty service 
and reserve service.  If additional records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

4.  The AMC/RO should make a factual 
determination as to whether the Veteran 
engaged in combat, and whether 38 U.S.C.A. 
§ 1154(b) is applicable.

5.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed tinnitus 
and bilateral hearing loss.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions:

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed tinnitus is 
causally related to his active duty 
service or any incident therein?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed bilateral 
hearing loss is causally related to his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

6.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed bilateral 
foot disability.  It is imperative that the 
claims folder be reviewed in conjunction with 
the examination.  Any medically indicated 
special tests should be accomplished, and all 
special tests and clinical findings should be 
clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed bilateral foot 
disability is causally related to his 
active duty service or any incident 
therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

7.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his claimed low back 
disability.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed low back disability 
is causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

8.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure that 
adequate opinions with rationale have been 
offered.

9.  After completion of the above and any 
further development deemed necessary, the 
AMC/RO should review the record and determine 
if the claims can be granted.  If 
appropriate, the provisions of 38 U.S.C.A. 
§ 1154(b) should be applied.  If any of the 
benefits sought on appeal are not granted, 
the Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


